


110 HR 2939 IH: Atlantic Blackfish Conservation

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2939
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the commercial harvesting of Atlantic
		  blackfish in the coastal waters and the exclusive economic zone, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Atlantic Blackfish Conservation
			 Act.
		2.Prohibition on
			 commercial harvesting of Atlantic blackfish
			(a)ProhibitionIt
			 is unlawful to engage in, or to attempt to engage in—
				(1)the commercial
			 harvesting of Atlantic blackfish, popularly known as tautog, in the coastal
			 waters or in the exclusive economic zone established by Proclamation Numbered
			 5030, dated March 10, 1983; or
				(2)the sale of
			 Atlantic blackfish taken in violation of paragraph (1) or any part
			 thereof.
				(b)Penalties
				(1)Civil
			 penaltyAny person who is found by the Secretary of Commerce
			 after notice and an opportunity for a hearing in accordance with section 554 of
			 title 5, United States Code, to have committed an act that is unlawful under
			 subsection (a), is liable to the United States for a civil penalty. The amount
			 of the civil penalty may not exceed $1,000 for each violation. Each day of
			 continuing violation constitutes a separate offense. The amount of the civil
			 penalty shall be assessed by the Secretary of Commerce by written notice. In
			 determining the amount of the penalty, the Secretary of Commerce shall take
			 into account the nature, circumstances, extent, and gravity of the prohibited
			 act committed and, with respect to the violator, the degree of culpability, any
			 history of prior violations, ability to pay, and such other matters as justice
			 may require.
				(2)Review; failure
			 to pay, compromise, and subpoenasSubsections (b) through (e) of
			 section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1858(b)–(e); relating to review of civil penalties; acting upon failure
			 to pay assessment, compromise, and subpoenas) shall apply to penalties assessed
			 under paragraph (1) to the same extent and in the same manner as if those
			 penalties were assessed under subsection (a) of such section 308.
				(c)Civil
			 forfeitures
				(1)In
			 generalAny vessel (including its gear, equipment, appurtenances,
			 stores, and cargo) used, and any fish (or the fair market value thereof) taken
			 or retained, in any manner, in connection with, or the result of, the
			 commission of any act that is unlawful under subsection (a), is subject to
			 forfeiture to the United States. All or part of the vessel may, and all such
			 fish (or the fair market value thereof) shall, be forfeited to the United
			 States under a civil proceeding described in paragraph (2). The district courts
			 of the United States have jurisdiction over proceedings under this
			 subsection.
				(2)Judgment,
			 procedure, and rebuttable presumptionsSubsections (c) through
			 (e) of section 310 of the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1860(c)–(e); relating to judgment, procedure, and rebuttable
			 presumptions) shall apply with respect to proceedings for forfeiture commenced
			 under this subsection to the same extent and in the same manner as if the
			 proceeding were commenced under subsection (a) of such section 310.
				3.Consequential
			 effects on existing lawThe
			 Atlantic States Marine Fisheries Commission shall promptly take action to amend
			 the Interstate Fisheries Management Plan for Atlantic blackfish, including
			 addenda thereto as appropriate, to take into account the prohibition
			 established under section 2.
		4.DefinitionsAs used in this Act:
			(1)Coastal
			 stateThe term coastal State means—
				(A)Pennsylvania and
			 each State of the United States bordering on the Atlantic Ocean north of the
			 State of South Carolina;
				(B)the District of
			 Columbia; and
				(C)the Potomac River
			 Fisheries Commission established by the Potomac River Compact of 1958.
				(2)Coastal
			 watersThe term coastal waters means—
				(A)for each coastal
			 State referred to in paragraph (1)(A)—
					(i)all
			 waters, whether salt or fresh, of the coastal State shoreward of the baseline
			 from which the territorial sea of the United States is measured; and
					(ii)the
			 waters of the coastal State seaward from the baseline referred to in clause (i)
			 to the inner boundary of the exclusive economic zone;
					(B)for the District
			 of Columbia, those waters within its jurisdiction; and
				(C)for the Potomac
			 River Fisheries Commission, those waters of the Potomac River within the
			 boundaries established by the Potomac River Compact of 1958.
				
